Citation Nr: 0818203	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-10 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at University of Iowa Hospital in 
Iowa City, Iowa, from June 18, 2005 to June 20, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated August 2005 and 
February 2006, of the Department of Veterans Affairs (VA) 
Medical Center in Oklahoma City, Oklahoma.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment of 
chest pains rendered from June 18, 2005 to June 20, 2005 in 
connection with private hospital treatment.  

2.  At the time of the June 2005 treatment, service 
connection was in effect for ischemic heart disease .

3.  The private medical care provided from June 18, 2005 to 
June 20, 2005 was for a service-connected disability, was 
emergent and a VA facility was not feasibly available for 
care at that time.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
June 18, 2005 to June 20, 2005 are met.  38 U.S.C.A. §§ 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment.  The veteran contends that 
the treatment provided from February June 18, 2005 to June 
20, 2005 was for an emergent condition and that a VA facility 
was not feasibly available.

Because the medical expenses incurred were not authorized, 
the next determination that must be made is whether the 
veteran is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  

Because the medical expenses incurred from June 8, 2005 to 
June 20, 2005 were not authorized, the next determination 
that must be made is whether the veteran is entitled to 
reimbursement or payment by VA of such unauthorized medical 
expenses.  

Unauthorized medical expenses may be paid or reimbursed 
pursuant to 38 U.S.C.A. § 1728 for service-connected 
disabilities.

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical service, all of the three criteria 
under 38 U.S.C.A. § 1728 must be satisfied.  Zimick v. West, 
11 Vet. App. 45 (1998); see also 38 C.F.R. §§ 17.52, 17.53, 
17.54.  

The veteran has been service-connected for diabetes mellitus, 
ischemic heart disease, tinnitus, paralysis of the median 
nerves and sciatic nerves.  

The March 2006 statement of the case (SOC) stated that the 
claim was denied because a VA facility was accessible.  

A report from the Iowa Country Ambulance Service dated June 
18, 2005, stated that they were dispatched to the veteran's 
residence for a possible heart attack.  Upon arrival, the 
veteran was pale, warm, and dry.  He was placed in the 
ambulance.  The veteran stated that he had not been exerting 
himself when the chest pain began.  He also stated that he 
was scheduled for a catheterization on July 12 at the VA.  
The pain was alleviated with medication in route to the 
emergency room.  An addendum to that report stated that the 
decision to transport the veteran to the University of Iowa 
Hospital was due to the veteran's complaints of chest pain 
and cardiac history.  The emergency personnel agreed that VA 
would not accept the veteran with chest pain from home and 
was informed earlier in 2005 by urgent care nurses that VA 
protocol states that the patient must go to the closest 
appropriate facility to be evaluated and that the hospital 
physician will get acceptance from VA to transfer the patient 
to VA.  

Medical records from the University of Iowa Hospital stated 
that the veteran was brought to the emergency room by 
ambulance on June 18, 2005, with complaints of increased 
intensity of chest pain at rest, throbbing chest pain 
radiating to the neck and both upper extremities, shortness 
of breath, nausea, and diaphoresis.  Following several tests, 
the veteran was taken to the catheterization laboratory and 
was found to have 98 percent stenosis of the right coronary 
artery.  He underwent a coronary angiography, coronary stent 
insertion, and drug-eluting coronary stent insertion.  The 
cardiac catheterization report stated that these procedures 
were performed on an emergent basis.  The veteran was 
discharged on June 20, 2005.

In a letter dated April 2006, T.A.B., Director of the Iowa 
County Ambulance Service, whose personnel responded to the 
veteran's 911 call, reported that it appeared from the 
veteran's condition that the VA Medical Center would not have 
accepted him due to the fact that they do not operate an 
emergency department.  To avoid delay in transport time and 
delivery of emergency medical care, it was determined that 
the veteran should be taken to the University of Iowa 
Hospital.  T.A.B. opined that the veteran was taken to the 
appropriate hospital for his medical condition.  

In the August 2005 decision, the VA Medical Center determined 
that the veteran's medical condition was emergent.  The 
evidence of record supports this finding.  The VA Medical 
Center found, however, that a VA facility was accessible and 
was denied on that basis.  In addition, the veteran was 
treated for a cardiac condition during the treatment at 
issue.  The veteran is service-connected for ischemic heart 
disease.  Therefore, he was treated for a service-connected 
disability.  This case turns on whether a VA facility was 
feasibly available to provide treatment to the veteran.

Following a careful review of the record, the Board finds 
that a VA facility was not feasibly available to the veteran 
at the time of his emergent condition.  The provisions of 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 indicate that a 
feasibility determination should be made in the context of 
whether an attempt to use a VA or federal facility would be 
reasonable, sound, wise or practical. 

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).

As shown above, the veteran was transported by ambulance to 
the University of Iowa Hospital.  The ambulance personnel 
provided a letter stating that due to the veteran's condition 
and their knowledge of the availability of emergency care at 
the VA facility, they determined that the private hospital 
was the appropriate facility to take the veteran.  In 
addition, during the course of the veteran's treatment at the 
private facility, all procedures that were performed were 
noted to be emergent.

The Board finds that a VA or federal facility was not 
feasibly available to the veteran.  Given that all of the 
other prerequisites of 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.1002 are otherwise shown to have been met, it is 
determined that the veteran is entitled to reimbursement of 
or payment for the emergency medical services received at the 
University of Iowa Hospital from June 18, 2005 to June 20, 
2005.

Notice and Assistance

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran from June 
18, 2005 to June 20, 2005, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


